Title: To James Madison from Thomas Jefferson, 11 August 1793
From: Jefferson, Thomas
To: Madison, James


Dear SirPhiladelphia Aug. 11. 1793.
I write a second letter to-day, because going by a private conveyance I can venture in it a paper which never could have been hazarded by the post. Timely information of it’s contents (which must be sacredly kept to yourself unless you have an opportunity of communicating them to Monroe) may enable you to shape your plan for the state of things which is actually to take place. It would be the moment for dividing the Treasury between two equal chiefs of the Customs, and Internal taxes, if the Senate were not so unsound. A declaration of the true sense of the Constn. on the question of the bank, will suffice to divorce that from the government, tho’ made by a single house. Censures on censurable things clearly confessed in the report &c. With respect to the Proclamation, as the facts it declared were true, and the desire of neutrality is universal, it would place the republicans in a very unfavble. point of view with the people to be cavilling about small points of propriety; & would betray a wish to find fault with the President in an instance where he will be approved by the great body of the people who consider the substance of the measure only, & not the smaller criticisms to which it is liable. The conduct of Genet too is transpiring & exciting the indignation it is calculated to excite. The towns are beginning generally to make known their disapprobation of any such opposition to their govmt. by a foreigner, are declaring their firm adherence to their President, & the Proclamation is made the groundwork of these declarations. In N. York, while Genet was there, the vote of a full meeting of all classes was 9. out of 10. against him, i.e. for the Proclamation. We are told that the cortege which was collected to recieve him (except the committee) consisted only of boys & negroes. All the towns Northwardly are about to express their adherence to the proclamation & chiefly with a view to manifest their disapprobation of G’s conduct. Philadelphia, so enthusiastic for him, before his proceedings were known, is going over from him entirely, and if it’s popular leaders have not the good sense to go over with them, they will go without them, & be thus transferred to the other party. So in Congress, I believe that it will be true wisdom in the Republican party to approve unequivocally of a state of neutrality, to avoid little cavils about who should declare it, to abandon G. entirely, with expressions of strong friendship & adherence to his nation & confidence that he has acted against their sense. In this way we shall keep the people on our side by keeping ourselves in the right. I have been myself under a cruel dilemma with him. I adhered to him as long as I could have a hope of getting him right, because I knew what weight we should derive to our scale by keeping in it the love of the people for the French cause & nation, and how important it was to ward off from that cause & nation any just grounds of alienation. Finding at length that the man was absolutely incorrigible, I saw the necessity of quitting a wreck which could not but sink all who should cling to it. It is determined to insist on his recall, and I am preparing a statement of his conduct to be laid before the Executive council. Hamilton & Knox have pressed an appeal to the people with an eagerness I never before saw in them. They made the establishment of the democratic society here the ground for sounding an alarm that this society (which they considered as the antifederal & discontented faction) was put into motion by mr. G. and would by their corresponding societies in all the state draw the mass of the people, by dint of misinformation, into their vortex & overset the governmt. The Pres. was strongly impressed by this picture, drawn by H. in three speeches of ¾ of an hour length each. I opposed it totally, told the President plainly in their presence, that the intention was to dismount him from being the head of the nation, & make him the head of a party: that this would be the effect of making him in an appeal to the people declare war against the Republican party. R. according to his half-way system between wrong & right urged the putting off the appeal. The Pr. came into his idea; or rather concluded that the question on it might be put off indefinitely to be governed by events. If the demonstrations of popular adherence to him become as general & warm as I believe they will, I think he will never again bring on the question: if there is any appearance of their supporting Genet, he will probably make the appeal. I can by this confidential conveyance speak more freely of R. He is the poorest Cameleon I ever saw having no colour of his own, & reflecting that nearest him. When he is with me he is a whig, when with H. he is a tory, when with the P. he is what he thinks will please him. The last is his strongest hue, tho’ the 
   
   When he is with people whom he thinks he can guide, he says without reserve that the party in opposition to the fiscal system, are antifederal, and endeavoring to overturn the constitution. These people name you as having apostatised from your antient federalism, & myself as having never been of that sentiment. I say they name us, because my information is not expressly that R. named us so to them.

2d. tinges him very strongly. The first is what I think he would prefer in his heart if he were in the woods where he could see nobody, or in a society of all whigs. You will remark an expression in the inclosed paper with respect to him. It has in some degree lessened my apprehensions of the estimation in which the Pr. held him. Still it is not the less true that his opinion always makes the majority, & that the President acquiesces always in the majority; consequently that the government is now solely directed by him. As he is not yet openly thrown off by the whig party, it gives to the public a false security that fair play is given to the whiggism of the Pr. by an equal division of whig & tory among his counsellors. I have kept on terms of strict friendship with him hitherto, that I might make some good out of him, & because he has really some good private qualities. But he is in a station infinitely too important for his understanding, his firmness, or his circumstances. I mentioned to you that we had convened the judges to consult them on the questions which have arisen on the law of nations. They declined being consulted. In England you know such questions are referred regularly to the judge of Admiralty. I asked E. R. if we could not prepare a bill for Congress to appoint a board or some other body of advice for the Executive on such questions. He said he should propose to annex it to his office. In plain language this would be to make him the sole arbiter of the line of conduct for the US. towards foreign nations. You ask the sense of France with regard to the defensive quality of the guarantee. I know it no otherwise than from Genet. His doctrine is that without waiting to be called on, without waiting till the islands were attacked the moment France was engaged in war, it was our duty to fly to arms as a nation, & the duty of everyone to do it as an individual. He insisted much on Henfeild’s counsel (who were engaged & paid by him) defending Henfeild on this ground. But they had more sense. Adieu. Your’s affectionately
Th: Jefferson
P. S. The Pres. is extremely anxious to know your sentiments on the Proclamation. He has asked me several times. I tell him you are so absorbed in farming that you write to me always about ploughs, rotations &c.
